Case 2:17-cv-02701-VBF-DFM Document 87 Filed 09/30/20 Page 1 of 1 Page ID #:1261



                                                                     JS-6


                         UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



   DANIEL AVILA,                          Case No. CV 17-02701-VBF (DFM)

            Plaintiff,                    JUDGMENT

               v.

   COUNTY OF LOS ANGELES et al.,

            Defendants.



        Pursuant to the Court’s Order Accepting the Report and
  Recommendation of United States Magistrate Judge,
        IT IS ADJUDGED that the Third Amended Complaint and entire
  action is dismissed with prejudice.



   Date: September 30, 2020
                                           VALERIE BAKER FAIRBANK
                                           United States District Judge
